Order entered April 20, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01579-CV

     DAVID BAGWELL, INDIVIDUALLY AND AS TRUSTEE OF THE DAVID S.
                  BAGWELL TRUST, ET AL, Appellants

                                              V.

                     BBVA COMPASS AND SAM MEADE, Appellees

                                    On Appeal from the
                                 Culberson County, Texas
                            Trial Court Cause No. DC-14-00991

                                          ORDER
       We GRANT appellees’ April 15, 2015 motion to extend time to file response briefs to

the separately filed briefs of appellant Marilyn Garner and appellant David Bagwell and

ORDER the briefs be filed no later than June 5, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE